RUBY TUESDAY, INC.


2005 DEFERRED COMPENSATION PLAN





--------------------------------------------------------------------------------



--------------------------------------------------------------------------------


RUBY TUESDAY, INC.
2005 DEFERRED COMPENSATION PLAN


TABLE OF CONTENTS

PAGE
SECTION 1  DEFINITIONS 1 
SECTION 2  ELIGIBILITY 3 
SECTION 3  DEFERRAL ELECTIONS 4 
SECTION 4  PLAN SPONSOR CONTRIBUTIONS 5 
SECTION 5  CREDITING ACCOUNTS 5 
SECTION 6  UNFORESEEABLE EMERGENCY PAYMENTS 7 
SECTION 7  OTHER PAYMENT OF BENEFITS 7 
SECTION 8  ADMINISTRATION OF THE PLAN 9 
SECTION 9  CLAIM REVIEW PROCEDURE 10 
 SECTION 10 LIMITATION OF ASSIGNMENT, PAYMENTS TO LEGALLY                   
INCOMPETENT DISTRIBUTEE AND UNCLAIMED PAYMENTS 12 
 SECTION 11 LIMITATION OF RIGHTS 13 
 SECTION 12 AMENDMENT TO OR TERMINATION OF THE PLAN 13 
 SECTION 13 ADOPTION OF PLAN BY AFFILIATES 14 
 SECTION 14 MISCELLANEOUS 14 



--------------------------------------------------------------------------------

-i-

--------------------------------------------------------------------------------


RUBY TUESDAY, INC.
2005 DEFERRED COMPENSATION PLAN

        THIS INDENTURE is made on the 5th day of January, 2005, by RUBY TUESDAY,
INC., a corporation duly organized and existing under the laws of the State of
Georgia (the “Primary Sponsor”).


W I T N E S S E T H:

        WHEREAS, the Primary Sponsor maintains the Ruby Tuesday, Inc. Deferred
Compensation Plan, which was last restated on November 26, 2002; and

        WHEREAS, the Primary Sponsor desires to freeze the Ruby Tuesday, Inc.
Deferred Compensation Plan and adopt a new plan designed to conform to the
requirements of the American Jobs Creation Act of 2004.

        NOW, THEREFORE, the Primary Sponsor does hereby adopt the Ruby Tuesday,
Inc. 2005 Deferred Compensation Plan, effective January 1, 2005, to read as
follows:


SECTION 1
DEFINITIONS

        Whenever used herein, the masculine pronoun shall be deemed to include
the feminine, and the singular to include the plural, unless the context clearly
indicates otherwise, and the following words and phrases shall, when used
herein, have the meanings set forth below:

        1.1      “Account” means the bookkeeping accounts established and
maintained by the Plan Administrator to reflect the interest of a Member under
the Plan and shall include the following:

                   (a)        “Employee Deferred Account” which shall reflect a
Member’s interest in contributions credited to a Member pursuant to Plan Section
3, as adjusted pursuant to
                                 Section 4.

                   (b)        “Company Matching Account” which shall reflect a
Member’s interest in contributions credited to a Member pursuant to Plan Section
4, as adjusted pursuant to
                                 Section 4.

        1.2      “Accrued Benefit” means the balance of a Member's Account.

        1.3      “Affiliate” means (a) any corporation which is a member of the
same controlled group of corporations (within the meaning of Code Section
414(b)) as is a Plan Sponsor, (b) any other trade or business (whether or not
incorporated) under common control (within the meaning of Code Section 414(c))
with a Plan Sponsor, (c) any other corporation, partnership or other
organization which is a member of an affiliated service group (within the
meaning of Code Section 414(m)) with a Plan Sponsor, (d) any other entity
required to be aggregated with a Plan Sponsor pursuant to regulations under Code
Section 414(o); and (e) any other entity formally designated as an “Affiliate”
by the Primary Sponsor.


--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

        1.4      “Annual Bonus” means an amount paid to an Employee as a
performance-based payment as a component of his Annual Compensation, but which
is specifically classified as an annual bonus payment by the Plan Sponsor.

        1.5       “Annual Compensation” means “Annual Compensation,” as that
term is defined under the Ruby Tuesday, Inc. Salary Deferral Plan, as amended
from time to time, for purposes of making contributions pursuant to a salary
deferral election, as the same may be amended from time to time, but without
regard to the limitation on compensation that may be recognized under Code
Section 401(a)(17), plus any Deferral Amounts credited to a Member during the
Plan Year and amounts which are contributed by the Company pursuant to a salary
reduction agreement and which are not includable in the gross income of the
Member under Code Sections 125, 132(f)(4), 402(g)(3), or 457.

        1.6      “Beneficiary” means the person or trust that a Member
designated most recently in writing to the Plan Administrator; provided,
however, that if the Member has failed to make a designation, no person
designated is alive, no trust has been established, or no successor Beneficiary
has been designated who is alive, the “Beneficiary” means (a) the Member’s
spouse or (b) if no spouse is alive, the Member’s surviving children, or (c) if
no children are alive, the Member’s parents, or (d) if no parent is alive, the
legal representative of the deceased Member’s estate. Changes in designations of
Beneficiaries may be made upon written notice to the Plan Administrator in such
form as the Plan Administrator may prescribe.

        1.7       “Board of Directors” means the Board of Directors of the
Primary Sponsor.

        1.8       “Code” means the Internal Revenue Code of 1986, as amended.

        1.9      “Deferral Amount” means an amount credited to the Employee
Deferred Account of a Member at the election of a Member pursuant to Plan
Section 3.

        1.10      “Effective Date” means, as to the Primary Sponsor, January 1,
2005, and as to each other Plan Sponsor which adopts the Plan, the date
designated as such by the adopting Plan Sponsor.

        1.11      “Eligible Employee” means any person who is a “highly
compensated employee,” within the meaning of Code Section 414(q), as amended.

        1.12      “Employee” means any person who is employed by a Plan Sponsor
or an Affiliate for purposes of the Federal Insurance Contributions Act.

        1.13       “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.

        1.14       “Entry Date” means the first day of each payroll period.


--------------------------------------------------------------------------------

-2-

--------------------------------------------------------------------------------

        1.15      “Fund” means the amount at any given time of cash and other
property held by the Trustee pursuant to the Plan.

        1.16      “Investment Fund” means such subfunds of the Fund as may be
established by the Plan Administrator for the investment of Accounts.

        1.17      “Member” means any Eligible Employee or former Eligible
Employee who has become a participant in the Plan, for so long as his benefits
hereunder have not been paid out.

        1.18      “Plan” means the Ruby Tuesday, Inc. 2005 Deferred Compensation
Plan, as amended from time to time.

        1.19      “Plan Administrator” means the organization or person
designated by the Primary Sponsor to administer the Plan or, in the absence of
any such designation, the Primary Sponsor.

        1.20      “Plan Sponsor” means individually the Primary Sponsor and any
other Affiliate or other entity which has adopted the Plan.

        1.21      “Plan Year” means the calendar year.

        1.22      “Trust” means the grantor trust maintained by the Primary
Sponsor as a source for the payment of benefit obligations under the Plan.

        1.23      “Trustee” means the trustee under the Trust.

        1.24      “Unforeseeable Emergency” means a severe hardship to the
Member resulting from an illness or accident of the Member, the Member’s spouse,
or a dependent (as defined in Code Section 152(a)) of the Member, loss of the
Member’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Member.

        1.25      “Valuation Date” means each regular business day of the entity
maintaining the investments in which the Investment Funds are invested.


SECTION 2
ELIGIBILITY

        2.1      Each Eligible Employee shall become a Member as of the Entry
Date coinciding with or next following the date on which the Eligible Employee
is identified by the Plan Administrator as a “highly compensated employee,”
within the meaning of Code Section 414(q), as amended; provided, however, if the
Employee is a new hire, the determination shall be based upon the Employee’s
projected Annual Compensation.


--------------------------------------------------------------------------------

-3-

--------------------------------------------------------------------------------

        2.2      A Member who ceases to be an Eligible Employee will no longer
be eligible to make further deferrals under the Plan pursuant to Plan Section 3,
but shall continue to be subject to all other terms of the Plan so long as he
remains a Member of the Plan.

        2.3      Subject to the provisions of Code Section 409A and regulatory
guidance promulgated thereunder, in the event the Member participates in a plan
of a Plan Sponsor or Affiliate intended to qualify under Code Section 401(a) and
containing a tax-qualified cash or deferred arrangement qualified under Code
Section 401(k), the Member shall be suspended from continued participation under
this Plan to the extent required by such other plan as a result of a hardship
withdrawal made by such Member under such other plan.


SECTION 3
DEFERRAL ELECTIONS

        3.1      (a)        A Member who is an Eligible Employee may elect to
defer under the Plan a portion of the Annual Compensation (exclusive of any
Annual Bonus) otherwise payable to him for a Plan Year, which amount shall be at
least one percent (1%) of Annual Compensation (exclusive of any Annual Bonus)
and shall be in increments of one percent (1%) but not in excess of fifty
percent (50%) of Annual Compensation (exclusive of any Annual Bonus), less all
applicable withholdings.

                   (b)        For Plan Years beginning on and after January 1,
2006, a Member who is an Eligible Employee may elect to defer under the Plan a
portion of any Annual Bonus otherwise payable to him in the Plan Year, which
amount shall be at least one percent (1%) of any such Annual Bonus and shall be
in increments of one percent (1%) of the Annual Bonus, but not in excess of
fifty percent (50%) of the Annual Bonus, less all applicable withholdings.

                   (c)        A Member’s total Deferral Amounts for any Plan
Year under this Section 3 may not exceed the Code Section 402(g) limitation, as
adjusted annually for inflation. If the Member would be eligible to make
catch-up contributions were the Plan an “applicable employer plan” under Code
Section 414(v), then the foregoing limit shall be increased by the catch-up
contribution limit applicable to the Plan Year under Code Section 414(v) and
regulatory guidance promulgated thereunder.

        3.2      All elections to defer Annual Compensation under this Section 3
shall be irrevocable and may only be made pursuant to an agreement between the
Member and the Plan Sponsor which shall be in such form and subject to such
rules and limitations as the Plan Administrator may prescribe and shall specify
the amount of the Annual Compensation of the Member that the Member desires to
defer.

                   (a)        No election to defer a portion of a Member’s
Annual Compensation (exclusive of any Annual Bonus) may be made later than the
last day of the calendar year immediately preceding the Plan Year in which the
Annual Compensation will be earned. Notwithstanding the above, in the case of
the first Plan Year in which an Eligible Employee becomes a Member, the Plan
Administrator may, at its discretion, allow the Member to make an election to
defer a portion of the Member’s Annual Compensation (exclusive of any Annual
Bonus) that will be payable to him for that Plan Year within thirty (30) days
after the date the Employee becomes an Eligible Employee.


--------------------------------------------------------------------------------

-4-

--------------------------------------------------------------------------------

                   (b)        No election to defer the portion of a Member’s
Annual Bonus may be made later than six months prior to the last day of the
performance period for which the Annual Bonus is payable.


SECTION 4
PLAN SPONSOR CONTRIBUTIONS

        4.1      (a)        Each Plan Sponsor proposes to credit on behalf of
each Member employed by that Plan Sponsor for allocation to that Member’s
Company Matching Account an amount equal to (A) twenty percent (20%) of the
Deferral Amounts of a Member in the case of a Member who has been employed by a
Plan Sponsor for at least three (3) years, but fewer than ten (10) years; (B)
thirty percent (30%) of the Deferral Amounts of a Member in the case of a Member
who has been employed by a Plan Sponsor for at least ten (10) years, but fewer
than twenty (20) years; or (C) forty percent (40%) of the Deferral Amounts of a
Member in the case of a Member who either (I) has been employed by a Plan
Sponsor for at least twenty (20) years or (II) is designated by the Plan
Administrator, with the consent of the Plan Sponsor, as one of a select group of
Members to receive such a matching credit.

                   (b)        Plan Sponsor contributions made pursuant to this
Section 4 may be made in cash or in kind at the discretion of the Plan Sponsor.

                   (c)        For purposes of determining matching amounts to be
credited to a Member’s Company Matching Account under this Section 4, all or a
portion of a Member’s years of employment with a predecessor employer may be
counted if at the time the individual became an Employee, or as soon as
practicable thereafter, the Plan Sponsor adopts resolutions providing for the
counting of such years of employment in favor of that Member or of a group or
category of individuals that included the Member. The counting of any such years
of employment shall be specified in those resolutions and shall be subject to
such conditions, if any, provided therein.


SECTION 5
CREDITING ACCOUNTS

        5.1      As soon as reasonably practicable after the date of withholding
by the Plan Sponsor, Deferral Amounts previously elected by a Member shall be
credited to the Member’s Employee Deferred Account.

        5.2      As of the last Valuation Date of each Plan Year or any earlier
Valuation Dates as may be selected by the Plan Administrator, the amounts to be
credited for the applicable period pursuant to Plan Section 4 on behalf of a
Member shall be credited to the Member’s Company Matching Account.


--------------------------------------------------------------------------------

-5-

--------------------------------------------------------------------------------

        5.3      Except as otherwise provided in the Plan and Trust, as of each
Valuation Date, the Trustee shall determine the net income or net loss of the
Fund as hereinafter set forth. The net income or net loss of the Accounts shall
be determined separately by the Trustee and allocated to each Member’s Account
as follows:

                   (a)        To the cash income, if any, since the last
Valuation Date, there shall be added or subtracted, as the case may be, any net
increase or decrease, since the last Valuation Date, in the fair market value of
the assets of each Investment Fund, any gain or loss on the sale or exchange of
assets of the Investment Fund since the last Valuation Date, accrued interest
since the last Valuation Date with respect to any interest bearing security as
to which the purchaser would be required to pay such accrued interest in
addition to the quoted price, the amount of any dividend which shall have been
declared since the last Valuation Date but not paid on shares of stock owned by
the Investment Fund if the market quotation used in determining the value of
such shares is ex-dividend, and the amount of any other assets of the Investment
Fund determined by the Trustee to be income since the last Valuation Date.

                   (b)        From the sum thereof there shall be deducted all
charges, expenses, and liabilities accrued since the last Valuation Date which
are proper under the provisions of the Plan and Trust and which in the
discretion of the Trustee are properly chargeable against income of the
Investment Fund for the period.

        The net income or net loss so determined shall be allocated as of the
Valuation Date to the Accounts of each Member in the proportion that the balance
of the Member’s Account invested in the Investment Fund as of the preceding
Valuation Date bears to the total value of all Members’ Accounts invested in the
Investment Fund as of the preceding Valuation Date.

                   (c)        Subject to the other provisions of this Section
and such other rules as may be promulgated by the Plan Administrator from time
to time:

                                (1)        a Member may select how new Deferral
Amounts and his existing Employee Deferred Account are to be invested among the
Investment Funds; and

                                (2)        a Member’s new matching credits and
his existing Company Matching Account are to be invested in parallel among the
Investment Funds as selected by the Member for the investment of new Deferral
Amounts and his existing Employee Deferred Account, as applicable.

        Notwithstanding the foregoing, upon prior written notice to a Member,
the Plan Administrator may revise or give no effect to a Member’s investment
selections. If no investment election has been properly or timely filed with the
Plan Administrator or if the Plan Administrator, upon prior written notice to
the Member, modifies the Member’s election, an Account shall be credited with
the net income or net loss of the investment selected by the Plan Administrator.


--------------------------------------------------------------------------------

-6-

--------------------------------------------------------------------------------


SECTION 6
UNFORESEEABLE EMERGENCY PAYMENTS

        6.1      Unforeseeable Emergency Payments. Prior to the time that
payments otherwise become due in accordance with the provisions of the Plan, the
Plan Administrator may pay all or a portion of a Member’s Deferral Amounts
(reduced by negative rates of return experienced); provided, however, that any
such distribution shall be made only if the Member demonstrates that he is
suffering from an Unforeseeable Emergency. For the purposes of this Section 6,
the Plan Administrator shall have the sole and absolute discretion, which shall
be exercised in a nondiscriminatory and uniform manner, to determine if an
Unforeseeable Emergency exists with respect to a Member.

        6.2      Applicable Procedures. Unforeseeable Emergency payments shall
be made to a Member only in accordance with such rules, policies, procedures,
restrictions, and conditions as the Plan Administrator may from time to time
adopt. Any determination of the acceptance or denial of a request for an
Unforeseeable Emergency payment shall be made by the Plan Administrator as soon
as practicable after the Member’s request is approved in accordance with rules
applied in a uniform and nondiscriminatory manner. A payment under this Section
6 shall be made in a lump sum in cash to the Member and shall be charged against
the Member’s Employee Deferred Account as of the Valuation Date coinciding with
or immediately following the date of the payment.


SECTION 7
OTHER PAYMENT OF BENEFITS

        7.1      (a)        A Member may elect, at the time of a deferral
election for a given Plan Year, to receive payment of the amount deferred by
such election, and all earnings attributable thereto, in any of the following
forms at the times indicated:

                              (1)        a lump sum distribution in the January
of the year of the Member’s choice or, if earlier, in the month of January
following the calendar year in which the Member terminates employment; or

                              (2)        in annual installments for a period not
to exceed ten (10) years commencing in the January of the year of the Member’s
choice or, if earlier, commencing in the month of January following the calendar
year in which the Member terminates employment.

                   (b)        For amounts deferred for any given Plan Year, and
all earnings attributable thereto, in which an election pursuant to Plan Section
7.1(a) or Section 7.1(c) is not validly in effect, the distribution of such
amount and earnings shall occur in the form of a lump sum distribution no later
than the January immediately following the later of a Member’s termination of
employment or the Member’s attainment of age 55. Notwithstanding the foregoing,
if a Member is still employed by a Plan Sponsor upon the attainment of age 65,
payment of any such deferrals, and all earnings attributable thereto, that are
subject to this Section 7.1(b) shall be made in the form of a lump sum
distribution no later than the end of the January following the year in which
the Member attains age 65. Transfer of a Member from one Plan Sponsor to another
Plan Sponsor or to an Affiliate shall not be deemed for any purpose under the
Plan to be a termination of employment by the Member.


--------------------------------------------------------------------------------

-7-

--------------------------------------------------------------------------------

                   (c)        A Member may elect to change the timing and/or
form of payment that is in effect pursuant to Plan Section 7.1(a) or Plan
Section 7.1(b) if (1) such redeferral election does not take effect until twelve
(12) months following the date on which the redeferral election is made, (2) the
first payment with respect to which the redeferral is made is deferred for at
least five (5) years from the date the payment would otherwise have been made,
and (3) in the instance of a redeferral for a payment to be made at a fixed time
or pursuant to a fixed schedule, the redeferral election does not occur less
than twelve (12) months before the date of the first scheduled payment. At the
time of such redeferral election, the Member may elect to receive the
distribution in one of the forms permitted under Plan Section 7.1(a). No
election pursuant to this Section 7.1(c) will be permitted that accelerates a
payment or provides for a payment form that would cause the Member’s Accrued
Benefit to be included in the gross income of the Member prior to the taxable
year containing the date(s) selected under the redeferral election as a result
of the requirements under the provisions of Code Section 409A and the regulatory
guidance promulgated thereunder.

                   (d)        Notwithstanding Plan Sections 7.1(a) through
7.1(c), if the Plan Administrator determines that a Member is a key employee as
defined in Code Section 415(i) (without regard to paragraph (5) thereof), as
further modified pursuant to any regulatory guidance issued under Code Section
409A, the Member’s lump sum payment or, if applicable, the first installment of
any installment method of payment will be paid as of the later of six (6) months
following the Member’s termination of employment or the distribution date
otherwise in effect.

        7.2      Death Benefits.

                   (a)        Upon the death of a Member who dies prior to the
date on which he is entitled to the commencement of payments of his Accrued
Benefit, the Member’s Beneficiary shall be entitled to the full value of the
Member’s Accrued Benefit. The form of payment of the Accrued Benefit shall be in
a lump sum and payment shall be made no later than sixty (60) days after the
death of the Member.

                   (b)        Upon the death of a Member who is no longer an
Employee, but prior to the complete payment of his Accrued Benefit, the Member’s
Beneficiary shall be entitled to receive the unpaid portion of the Member’s
Accrued Benefit. These payments shall be made according to the manner and method
by which payments were being made to the Member during his lifetime, except as
provided by Plan Section 7.2(d).

                   (c)        If, subsequent to the death of a Member, the
Member’s Beneficiary dies while entitled to receive benefits under the Plan, the
successor Beneficiary, if any, or the Beneficiary listed under Subsection (a),
(b) or (c) of the Plan Section containing the definition of the term
“Beneficiary” shall generally be entitled to receive benefits under the Plan.
However, if the deceased Beneficiary was the Member’s spouse at the time of the
Member’s death, or if no successor Beneficiary shall have been designated by the
Member and be alive and no Beneficiary listed under Subsection (a), (b) or (c)
of the Plan Section containing the definition of the term “Beneficiary” shall be
alive, the Member’s unpaid vested Accrued Benefit shall be paid to the personal
representative of the deceased Beneficiary’s estate.


--------------------------------------------------------------------------------

-8-

--------------------------------------------------------------------------------

                   (d)        If the Beneficiary is the estate of the Member,
the Plan Sponsor shall make payment of the unpaid balance of the Member’s
Account in the form of a single lump-sum payment equal to the unpaid balance of
the Member’s Account as of the Valuation Date immediately preceding payment.
Payment of the Member’s Accrued Benefit shall be made no later than sixty (60)
days after the death of the Member.

        7.3      The portion of a Member’s Accrued Benefit to be paid under this
Section 7 shall be determined as of the Valuation Date coinciding with or
immediately preceding the date on which the distribution is processed for
payment, increased by any Deferral Amounts and amounts credited pursuant to Plan
Section 4 thereafter.


SECTION 8
ADMINISTRATION OF THE PLAN

        8.1      Operation of the Plan Administrator. The Primary Sponsor shall
be the Plan Administrator, unless it appoints another Plan Administrator. If an
organization is appointed to serve as the Plan Administrator, then the Plan
Administrator may designate in writing a person who may act on behalf of the
Plan Administrator. The Primary Sponsor shall have the right to remove the Plan
Administrator at any time by notice in writing. The Plan Administrator may
resign at any time by written notice or resignation to the Primary Sponsor. Upon
removal or resignation, or in the event of the dissolution of the Plan
Administrator, the Primary Sponsor shall appoint a successor.

        8.2      Duties of the Plan Administrator.

                   (a)        The Plan Administrator shall perform any act which
the Plan authorizes or requires of the Plan Administrator by action taken in
compliance with the Plan and may designate in writing other persons to carry out
its duties under the Plan. The Plan Administrator may employ persons to render
advice with regard to any of the Plan Administrator’s duties.

                   (b)        The Plan Administrator shall from time to time
establish rules, not contrary to the provisions of the Plan, for the
administration of the Plan and the transaction of its business. All elections
and designations under the Plan by a Member or Beneficiary shall be made on
forms prescribed by the Plan Administrator. The Plan Administrator shall have
discretionary authority to construe the terms of the Plan and shall determine
all questions arising in the administration, interpretation and application of
the Plan, including, but not limited to, those concerning eligibility for
benefits and it shall not act so as to discriminate in favor of any person. All
determinations of the Plan Administrator shall be conclusive and binding on all
Members and Beneficiaries, subject to the provisions of the Plan and subject to
applicable law.

                   (c)        The Plan Administrator shall furnish Members and
Beneficiaries with all disclosures now or hereafter required by ERISA. The Plan
Administrator shall file, as


--------------------------------------------------------------------------------

-9-

--------------------------------------------------------------------------------

required, the various reports and disclosures concerning the Plan and its
operations as required by ERISA and by the Code, and shall be solely responsible
for establishing and maintaining all records of the Plan.

                   (d)        The statement of specific duties for a Plan
Administrator in this Section is not in derogation of any other duties which a
Plan Administrator has under the provisions of the Plan or under applicable law.

                   (e)        Each Plan Sponsor shall indemnify and hold
harmless each person constituting the Plan Administrator from and against any
and all claims and expenses (including, without limitation, attorney’s fees and
related costs) arising in connection with the performance by the person of his
duties in that capacity, other than any of the foregoing arising in connection
with the willful neglect or willful misconduct of the person acting.

        8.3      Action by the Primary Sponsor or a Plan Sponsor. Any action to
be taken by the Primary Sponsor or a Plan Sponsor shall be taken by resolution
or written direction duly adopted by its board of directors or appropriate
governing body, as the case may be; provided, however, that by such resolution
or written direction, the board of directors or appropriate governing body, as
the case may be, may delegate to any officer or other appropriate person of a
Plan Sponsor the authority to take any such actions as may be specified in such
resolution or written direction, other than the power to amend, modify or
terminate the Plan or to determine the basis of any payment obligations of any
Plan Sponsor.


SECTION 9
CLAIM REVIEW PROCEDURE

        9.1      (a)        Notice of Denial. If a Member or a Beneficiary is
denied a claim for benefits under the Plan, the Plan Administrator shall provide
to the claimant written notice of the denial within ninety (90) days after the
Plan Administrator receives the claim, unless special circumstances require an
extension of time for processing the claim. If such an extension of time is
required, written notice of the extension shall be furnished to the claimant
prior to the termination of the initial 90-day period. In no event shall the
extension exceed a period of ninety (90) days from the end of such initial
period. In such event, written notice of the extension shall be furnished to the
claimant within the initial 30-day extension period. Any extension notice shall
indicate the special circumstances requiring the extension of time, the date by
which the Plan Administrator expects to render the final decision, the standards
on which entitlement to benefits are based, the unresolved issues that prevent a
decision on the claim and the additional information needed to resolve those
issues.

                   (b)        Contents of Notice of Denial. If a Member or
Beneficiary is denied a claim for benefits under a Plan, the Plan Administrator
shall provide to such claimant written notice of the denial which shall set
forth:

                                (1)        the specific reasons for the denial;


--------------------------------------------------------------------------------

-10-

--------------------------------------------------------------------------------

                                (2)        specific references to the pertinent
provisions of the Plan on which the denial is based;

                                (3)        a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary; and

                                (4)        an explanation of the Plan’s claim
review procedures, and the time limits applicable to such procedures, including
a statement of the claimant’s right to bring a civil action under Sections
502(a) of ERISA following an adverse benefit determination on review.

                   (c)        Right to Review. After receiving written notice of
the denial of a claim, a claimant or his representative shall be entitled to:

                                (1)        request a full and fair review of the
denial of the claim by written application to the Plan Administrator;

                                (2)        request, free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claim;

                                (3)        submit written comments, documents,
records, and other information relating to the denied claim to the Plan
Administrator; and

                                (4)        a review that takes into account all
comments, documents, records, and other information submitted by the claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

                   (d)        Application for Review. If a claimant wishes a
review of the decision denying his claim to benefits under the Plan, he must
submit the written application to the Plan Administrator within sixty (60) days
after receiving written notice of the denial.

                   (e)        Hearing. Upon receiving such written application
for review, the Plan Administrator may schedule a hearing for purposes of
reviewing the claimant’s claim, which hearing shall take place not more than
thirty (30) days from the date on which the Plan Administrator received such
written application for review.

                   (f)        Notice of Hearing. At least ten (10) days prior to
the scheduled hearing, the claimant and his representative designated in writing
by him, if any, shall receive written notice of the date, time, and place of
such scheduled hearing.  The claimant or his representative, if any, may request
that the hearing be rescheduled, for his convenience, on another reasonable date
or at another reasonable time or place.

                   (g)        Counsel. All claimants requesting a review of the
decision denying their claim for benefits may employ counsel for purposes of the
hearing.


--------------------------------------------------------------------------------

-11-

--------------------------------------------------------------------------------

                   (h)        Decision on Review. No later than sixty (60) days
following the receipt of the written application for review, the Plan
Administrator shall submit its decision on the review in writing to the claimant
involved and to his representative, if any, unless the Plan Administrator
determines that special circumstances (such as the need to hold a hearing)
require an extension of time, to a day no later than one hundred twenty (120)
days after the date of receipt of the written application for review. If the
Plan Administrator determines that the extension of time is required, the Plan
Administrator shall furnish to the claimant written notice of the extension
before the expiration of the initial sixty (60) day period. The extension notice
shall indicate the special circumstances requiring an extension of time and the
date by which the Plan Administrator expects to render its decision on review.
In the case of a decision adverse to the claimant, the Plan Administrator shall
provide to the claimant written notice of the denial which shall include:

                                (1)        the specific reasons for the
decision;

                                (2)        specific references to the pertinent
provisions of the Plan on which the decision is based;

                                (3)        a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
claimant’s claim for benefits; and

                                (4)        an explanation of the Plan’s claim
review procedures, and the time limits applicable to such procedures, including
a statement of the claimant’s right to bring an action under Section 502(a) of
ERISA following the denial of the claim upon review.


SECTION 10
LIMITATION OF ASSIGNMENT, PAYMENTS TO LEGALLY
INCOMPETENT DISTRIBUTEE AND UNCLAIMED PAYMENTS

        10.1      No benefit which shall be payable under the Plan to any person
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, and any attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge the same shall be
void; and no such benefit shall in any manner be liable for, or subject to, the
debts, contracts, liabilities, engagements or torts of any person, nor shall it
be subject to attachment or legal process for, or against, such person, and the
same shall not be recognized under the Plan, except to such extent as may be
required by law.

        10.2      If any person who shall be entitled to any benefit under the
Plan shall become bankrupt or shall attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge such benefit under the Plan, then
the payment of any such benefit in the event a Member or Beneficiary is entitled
to payment shall, in the discretion of the Plan Administrator, cease and
terminate and in that event the Plan Administrator shall hold or apply the same
for the benefit of such person, his spouse, children, other dependents or any of
them in such manner and in such proportion as the Plan Administrator shall
determine.


--------------------------------------------------------------------------------

-12-

--------------------------------------------------------------------------------

        10.3      Whenever any benefit which shall be payable under the Plan is
to be paid to or for the benefit of any person who is then a minor or determined
to be incompetent by qualified medical advice, the Plan Administrator need not
require the appointment of a guardian or custodian, but shall be authorized to
cause the same to be paid over to the person having custody of such minor or
incompetent, or to cause the same to be paid to such minor or incompetent
without the intervention of a guardian or custodian, or to cause the same to be
paid to a legal guardian or custodian of such minor or incompetent if one has
been appointed or to cause the same to be used for the benefit of such minor or
incompetent.

        10.4      Whenever the Plan Administrator cannot, within a reasonable
time after payments are to commence, locate any person to or for the benefit of
whom such payments are to be made, after making a reasonable effort to locate
such person, the Plan Administrator may direct that the payment and any
remaining payments otherwise due to the Member be cancelled on the records of
the Plan, except that in the event the Member later notifies the Plan
Administrator of his whereabouts and requests the payments due to him under the
Plan, the Plan Sponsor shall re-credit the Member’s account and provide for
payment of the re-credited amount to the Member as soon as administratively
feasible.


SECTION 11
LIMITATION OF RIGHTS

        Membership in the Plan shall not give any Employee any right or claim
except to the extent that such right is specifically fixed under the terms of
the Plan. The adoption of the Plan by any Plan Sponsor shall not be construed to
give any Employee a right to be continued in the employ of a Plan Sponsor or as
interfering with the right of a Plan Sponsor to terminate the employment of any
Employee at any time.


SECTION 12
AMENDMENT TO OR TERMINATION OF THE PLAN

        12.1      The Primary Sponsor reserves the right at any time to modify
or amend or terminate the Plan. No such modifications or amendments shall have
the effect of retroactively changing or depriving Members or Beneficiaries of
benefits already accrued under the Plan. No Plan Sponsor other than the Primary
Sponsor shall have the right to so modify, amend or terminate the Plan.
Notwithstanding the foregoing, each Plan Sponsor may terminate its own
participation in the Plan.

        12.2      Each Plan Sponsor other than the Primary Sponsor shall have
the right to terminate its participation in the Plan by resolution of its board
of directors or other appropriate governing body and notice in writing to the
Primary Sponsor. Any termination by a Plan Sponsor shall not be a termination as
to any other Plan Sponsor.

        12.3      If the Plan is terminated by the Primary Sponsor it shall
terminate as to all Plan Sponsors.


--------------------------------------------------------------------------------

-13-

--------------------------------------------------------------------------------

        12.4      Upon the termination of the Plan by a Plan Sponsor, all
contributions by such Plan Sponsor and all contributions by the Members
attributable to the Plan Sponsor shall cease immediately. Distributions from the
Plan shall continue to occur pursuant to the provisions of Plan Section 6 and
Plan Section 7, as applicable.


SECTION 13
ADOPTION OF PLAN BY AFFILIATES

        Any corporation or other business entity related to the Primary Sponsor
by function or operation and any Affiliate, if the corporation, business entity
or Affiliate is authorized to do so by written direction adopted by the Board of
Directors, may adopt the Plan by action of the board of directors or other
appropriate governing body of such corporation, business entity or Affiliate.
Any adoption shall be evidenced by certified copies of the resolutions of the
foregoing board of directors or governing body indicating the adoption by the
adopting corporation, or business entity or Affiliate. The resolution shall
state and define the Effective Date of the adoption of the Plan by the Plan
Sponsor.


SECTION 14
MISCELLANEOUS

        14.1      All payments provided under the Plan shall be paid from the
general assets of the applicable Plan Sponsor and no separate fund shall be
established to secure payment. Notwithstanding the foregoing, the Primary
Sponsor may establish a grantor trust to assist it and other Plan Sponsors in
funding Plan obligations, and any payments made to a Member or Beneficiary from
such trust shall relieve the Plan Sponsor from any further obligations under the
Plan only to the extent of such payment.

        14.2      Each Plan Sponsor shall withhold from any benefits payable
under the Plan all federal, state and local income taxes or other taxes required
to be withheld pursuant to applicable law.

        14.3      To the extent not preempted by applicable federal law, the
Plan shall be governed by and construed in accordance with the laws of the State
of Georgia.

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]


--------------------------------------------------------------------------------

-14-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Primary Sponsor has caused this indenture to be
executed as of the date first above written.


RUBY TUESDAY, INC.

By: /s/ Samuel E. Beall, III
Title: Chairman and Chief Executive Officer

ATTEST:

By: /s/ Scarlett May
Title: Secretary         


          [CORPORATE SEAL]


--------------------------------------------------------------------------------

-15-

--------------------------------------------------------------------------------